SHORT, P. J.
The plaintiffs in error in this case have filed a motion for rehearing and a reconsideration of the record, and especially the original opinion has disclosed that in one place a misstatement of fact is made upon a material matter standing alone, which we think proper to correct, though the error is apparent from other statements found in the opinion. This statement is incorrect: “Maurice L. Birdsall acquired, with his brother, Lewis, this land through a deed of gift from their father in 1837.” The name “Maurice L.” should be “E. B.,” and the statement should have read: “E. B. Birdsall acquired, with his brother, Lewis, this land through a deed of gift from their father in 1837.” With this erroneous statement in the original opinion corrected, the motion for rehearing pre-. sents nothing new, and we recommend that it be overruled.